 

 

 

Case 4:21-cv-00281-CVE-SH Document 2-2 Filed in USDC ND/OK on 07/12/21 Page 1 of 3

IN THE DISTRICT COURT IN AND FOR WASHINTON COUNTY

   

STATE OF OKLAHOMA
REYNE ROWLAND, an Individual )
) aac \
a 1 BOD \-v
Plaintiff, ) Case No. C DISTRICT COURT WASHINGTON CO OK
) JILL L. SPITZER COURT CLERK
VS. ) Judge r
) t JUN 21 202!
LOWE’S COMPANIES, INC., )
a Foreign For-Profit Corporation, and ) ! LD
LOWE’S HOME CENTERS, LLC, a ) JURY TRIAL DEMANDED DEPUTY
Foreign Limited Liability Company, )
)
Defendant. )
PETITION

COMES NOW, Plaintiff, Reyne Rowland, an individual (hereinafter referred to as
“Plaintiff’), by and through her attorneys, John M. Thetford and Grant B. Thetford of the Firm
LEVINSON, SMITH & HUFFMAN, P.C., and for her cause of action against the Defendant, Lowe’s
Companies, Inc., a Foreign For-Profit Corporation, and Lowe’s Home Centers, LLC., a Foreign
Limited Liability Company.

1. That the Plaintiff, Reyne Rowland, is a citizen and resident of Bartlesville,
Washington County, State of Oklahoma. —

2. That the Defendant, Lowe’s Companies, Inc. (“Lowe’s Companies”) is a Foreign
For-Profit Corporation doing business in the State of Oklahoma and Washington County, State of
Oklahoma. Defendant is listed with the North Carolina Secretary of State, is in existence, and has
a registered agent, Ross McCanless, located at 1000 Lowe’s Blvd. Mooresville, North Carolina
28117.

3. That the Defendant Lowe’s Home Centers, LLC (“Lowes Home Centers”) is a

Foreign Limited Liability company doing business in the State of Oklahoma and Washington

 
 

Case 4:21-cv-00281-CVE-SH Document 2-2 Filed in USDC ND/OK on 07/12/21 Page 2 of 3

County, State of Oklahoma. Defendant is listed with the Oklahoma Secretary of State and whose
registered agent is the Corporation Service Company, located at 103000 Greenbriar Place,
Oklahoma City, OK 73159.

4. Lowe’s Companies and Lowe’s Home Centers are referred to collectively as
“Defendants”.

5. Based upon information and belief, Lowe’s Home Centers owns the property

wherein this action arose.

6. Based upon information and belief, Lowe’s Companies operates the Lowe’s Store
on such property.
7. The cause of action herein arose in Washington County, and this Court has

jurisdiction over the parties and subject matter.

8. On or about September 21", 2020, Plaintiff tripped and fell on a rope that was left
in the Defendants’ parking lot.

9. Defendants owed a duty to Plaintiff to maintain their premise with reasonable care.

10. Defendants failed to maintain their premises in a safe manner and failed to take
reasonable care to maintain their premises.

11. Asadirect and proximate result of the negligence of Defendants, Plaintiff sustained
injuries to her body as a whole; has been prevented from transacting her business; has suffered
great pain of the body and mind; and has incurred expenses for medical attention for the injuries
which she has sustained.

12. Asa direct and proximate result of the negligence of the Defendants, Plaintiff will
continue to suffer great pain of body and mind and will required further medical treatment in the

future.

 
cece

Case 4:21-cv-00281-CVE-SH Document 2-2 Filed in USDC ND/OK on 07/12/21 Page 3 of 3

13. Defendants’ actions on the date of the accident rose to a level of careless disregard
and willful misconduct entitling Plaintiff to recover punitive damages in excess of $75,000.00.

WHEREFORE, Plaintiff prays for judgment against Defendants Lowe’s Companies, Inc.

 

and Lowe’s Home Centers, LLC in an amount in excess of Seventy-five Thousand Dollars
($75,000.00), pre-judgment and post-judgment interest, cost and attorney fees, and all other relief,

in law and equity, to which Plaintiff may show herself entitled and which this court finds just.

Respectfully su

 
 

 

: ~
John M. TheNord OBA#12892
Grant B. Thetford OBA #33624

ATTORNEY'S LIEN CLAIMED LEVINSON, SMITH & HUFFMAN, P.C.

1743 East 71° Street
Tulsa, Oklahoma 74136
(918) 492-4433 Telephone
(918) 492-6224 Facsimile
Attorneys for Plaintiff

 
